ITEMID: 001-108366
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: ADMISSIBILITY
DATE: 2011
DOCNAME: GEDERIM v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Angelika Nußberger;Dean Spielmann;Elisabet Fura;Karel Jungwiert;Mark Villiger;Mykhaylo Buromenskiy
TEXT: The applicant, Mr Aleksandr Evgenyevich Gederim, is a Ukrainian national who was born in 1990 and lives in Odessa. On 5 February 2010 the applicant authorised Mrs Tatyana Gederim, his mother, to represent him before the Court. The applicant’s mother in her turn was represented by Mr Andrey Kostin, a lawyer practising in Odessa, and by Mrs Larysa Goncharuk.
The facts of the case, as submitted by the applicant, may be summarised as follows.
According to the applicant’s mother, on 9 November 2003 she lodged a complaint with the Suvorivsky District Police Department (Суворівський районний відділ Одеського міського управління Міністерства внутрішніх справ України в Одеській області) that a certain teenager had beaten up the applicant, a minor at that time. No copy of this complaint is available.
On 10 November 2003 the applicant tried to commit suicide by jumping from the roof of a multi-storey building. He survived, but suffered numerous serious injuries, and is now physically disabled.
According to the applicant, he was being bullied by a certain Y., who extorted money from him and beat him up.
According to the Government, the fact that the applicant had fallen from the roof was noted in a register of reported offences of the Suvorivsky District Police Department (журнал реєстрації повідомлень про злочини) and all the necessary investigations were carried out. It was decided not to institute criminal proceedings.
On 23 July 2004 the Suvorivsky District Police Department, following “an additional verification”, again decided not to institute criminal proceedings.
On 28 July 2005 this decision was quashed by a prosecutor, allegedly following a complaint by the applicant’s mother on 22 July 2005, and the case was remitted for additional investigation. On the same date the applicant’s mother was informed about it by letter. No copies of the decisions taken were attached to that letter.
By letter of 3 February 2006 the applicant’s mother was informed that on 12 December 2005 and 30 January 2006 the Suvorivsky District Prosecutor’s Office had quashed the refusals to institute criminal proceedings, taken on an unknown date and on 30 January 2006, and remitted the case for further investigation. No copies of the decisions taken were attached.
On 15 February 2006 the Suvorivsky District Police Department again refused to institute criminal proceedings for lack of evidence of a crime. On the same date the Suvorivsky District Police Department informed the applicant’s mother that “following her complaint registered on 22 July 2005, it had been decided not to institute criminal proceedings” without indicating any dates or attaching any decisions.
On 5 October 2009 the applicant’s mother, after an inquiry from this Court, requested the Suvorivsky District Prosecutor’s Office to provide her with copies of the refusals to institute criminal proceedings. In reply, she was informed that on 15 January 2009 the case file materials had been destroyed, as the period they were kept in storage had expired. No copies of the above decisions are consequently available.
After the case had been communicated to the respondent Government, on 17 April 2010 a police officer questioned the applicant. The Government state that this questioning took place on the initiative of officials of the Ministry of the Interior of Ukraine, after the Government Agent at the ECHR had, in order to prepare observations on the present case, requested the Ministry to provide all materials related to the case.
The Government submitted a photocopy of the applicant’s explanations, written by the police officer and signed by the applicant. It is mentioned there that the applicant owed Y. a certain amount of money. The applicant spent some time at a computer club, met Y. on his way back, then climbed up to the roof of a certain building, and after some time jumped down. Nobody pushed the applicant or incited him to jump from the roof.
In a letter of 9 February 2011 the applicant submitted that he had indeed been visited by two policemen, who had questioned him and his mother separately. However, the applicant states that because of his poor vision and the illegible handwriting he did not read the text written by the police officer, but signed it believing that the police officer had noted the applicant’s words correctly.
According to the applicant, at the material time he was being constantly bullied by Y. and V. They beat and humiliated him, so he decided to commit suicide.
“...A resolution by an investigator or body of inquiry refusing to initiate criminal proceedings can be appealed against to the relevant prosecutor and, if that ruling was issued by the prosecutor, to a higher prosecutor. An appeal shall be lodged by the person whose interests have been infringed or by his or her representative within seven days of the date of receipt of the ruling.
A resolution by an investigator or body of inquiry refusing to initiate criminal proceedings can be appealed against by the person whose interests have been infringed or by his or her representative to court under procedure prescribed by Article 236-1 of this Code...”
“Within seven days of notification, a decision of a body of inquiry, investigator or prosecutor not to institute criminal proceedings can be appealed against by an interested party or their representative to the district (town) court within whose area of jurisdiction the authority which took the decision falls...”
“An appeal against a decision of a body of inquiry, investigator or prosecutor not to institute criminal proceedings shall be examined [by a court] sitting with a single judge within ten days of being lodged.
The judge shall request the materials on the basis of which the decision not to institute criminal proceedings was made, examine them, and inform the prosecutor and the appellant of the date on which the hearing of the appeal has been listed.
Having examined the case, the judge ... may take one of the following decisions:
1) to set aside the decision not to institute criminal proceedings and to remit the case for further preliminary inquiries...
2) to dismiss the complaint...”
